Exhibit 99 1830 Snake River, Unit A Katy, TX 77449 Tel:281-646-9878 www.mireandassociates.com April 30, 2015 Rockdale Resources Corporation ost Oak #400 Houston, TX 77024 ATTN:Mr. Leo Womack SUBJECT:2 Mr. Womack, Mire and Associates, Inc. (MAI) has evaluated the proved and probable reserves as of December 31, 2014 for the Rockdale Resources Corporation (Rockdale) interest in selected oil properties. Reserves and cash flows were generated for the Rockdale interests using SEC pricing ($94.99 per barrel). These estimates were done as per the Securities and Exchange Commission’s standards as described in the December 2008 amendment of Section 210.4-10 of Regulation S - X. This report is provided to Rockdale Resources Corporation to satisfy the requirements contained in Item 1202(a)(8) of U.S. Securities and Exchange Commission Regulation S-K. As of December 31, 2014 we estimate Rockdale’s net proved and probable (2P) reserves to be about 545,010 barrels of oil (545.0 MBO).Projected future cash flows show a discounted net present value (NPV10%) of $11,390,460.Rockdale’s net proved reserves are estimated to be 301,920 barrels of oil (301.9 MBO) and projected future cash flows indicate a discounted net present value of (NPV10%) of $6,303,880. Discussion The Rockdale properties consist of producing and undeveloped reserves in the Minerva-Rockdale Field located in Milam County, Texas. The purpose of this report is to estimate oil and gas reserves for Rockdale Resources Corporation using industry standard assumptions and methods.We evaluated the properties and a summary of the reserves and value by reserves class and category is shown in the following table. Rockdale Reserves Evaluation Page 2 Rockdale Resources Corporation Reserves & Value Summary - December 31, 2014 Reserves Type Gross Oil Net Oil Net Revenue Expenses Investments Disc. Cashflow Life MBO MBO M$ & Taxes M$ M$ NPV10 (M$) Years Proved Producing Non-Producing Undeveloped Total Proved Probable Undeveloped Total (2P) Method of appraisal Significant data was collected and examined using offset analogy, volumetric calculations and decline curve analysis.Offset production, logs, maps, analog information and accounting statements were all studied.The properties have been evaluated on the basis of future net cash flow or income.This income will accrue to the appraised interest as the wells are produced to their economic limits.The future net income has also been shown discounted at ten percent (10%) to determine its present worth as required by Regulation S - X. Economic assumptions For the cash flow analysis an oil price of $94.99 per barrel was used as per SEC pricing guidelines for 2014.There were no gas reserves.Local field price differentials were applied.These prices were held constant (no escalations). Operating expense data were supplied by Rockdale for the properties.MAI analyzed these expenses and average values were included in our cash flows. These expenses were held constant through the life of the properties (no escalations). Lease restoration and well abandonment costs are not included in our analysis as the equipment salvage value should cover these costs. Reserves determination Reserves were estimated for the wells by using engineering and geologic methods widely accepted in the industry.For the producing reservoirs, performance methods were used to estimate reserves. Extrapolations were made of various historical data including oil, gas and water production and pressure data.For undrilled reservoirs we used volumetric calculations or offset analogy analysis. Rockdale Reserves Evaluation
